                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

BRAEDEN M. WRIGHT,                                   §
                                                     §
       Plaintiff,                                    §
                                                     §
v.                                                   §       Case No. 4:16-cv-615-KPJ
                                                     §
DENISON INDEPENDENT SCHOOL                           §
DISTRICT, ET AL.,                                    §
                                                     §
       Defendants.                                   §

                         MEMORANDUM OPINION AND ORDER

       Before the Court is Defendants Denison Independent School District (“DISD”), Charles

Bollinger, Chad Rogers, and Henry Scott’s (collectively, “Defendants”) Motion for Attorneys’

Fees as Costs (the “Motion for Attorneys’ Fees”) (Dkt. 101) and Defendants’ Motion to Alter

or Amend Judgment (the “Motion to Alter Judgment”) (Dkt. 104) (collectively, the “Motions”).

The Motion for Attorneys’ Fees argues that as the prevailing party, Defendants should be

awarded attorneys’ fees pursuant to 42 U.S.C. § 1988. See Dkt. 101. The Motion to Alter

Judgment argues that Defendants should be awarded costs pursuant to Federal Rule of Civil

Procedure 54(d). See Dkt. 104. Plaintiff Braeden M. Wright (“Plaintiff”) filed a response to the

Motion for Attorneys’ Fees (Dkt. 103), and Defendants filed a reply (Dkt. 106). Plaintiff also filed

a response to the Motion to Alter Judgment (Dkt. 107), to which Defendants did not file a reply.

       Having reviewed both Motions, as well as the responses thereto, and all relevant filings,

the Court finds the Motion for Attorneys’ Fees (Dkt. 101) is DENIED, and the Motion to Alter

Judgment (Dkt. 104) is GRANTED.
                                             I.   BACKGROUND

         Plaintiff’s Third Amended Complaint (the “Complaint”) (Dkt. 55) asserted two claims

pursuant to 42 U.S.C. § 1983 (“Section 1983”): (1) a Monell claim1 against DISD (see Dkt. 55 at

¶ 44); and (2) a First Amendment retaliation claim against all Defendants (id. at ¶¶ 58-60). Plaintiff,

who attended school and played baseball at Denison High School (“DHS”), alleged he was

penalized after he reported inappropriate comments and cheating by the DHS baseball coach,

Defendant Charles Bollinger (“Bollinger”). See Dkt. 55 at ¶¶ 21-26. The Complaint alleged that

after Plaintiff reported these incidents, Bollinger ceased talking to Plaintiff and did not play

Plaintiff at first base as frequently as he had prior to reporting these incidents.

         This matter was referred to the undersigned for all proceedings, including entry of

judgment, in accordance with 28 U.S.C. Section 636(c) and the consent of the parties. See Dkt. 67.

The Court granted summary judgment in favor of all Defendants (see Dkt. 99), and final judgment

(the “Final Judgment”) (Dkt. 100) was entered on August 21, 2018. The Final Judgment provided

that “all costs shall be borne by the party incurring same.” Id.

                                               II. DISCUSSION

         A. Motion to Alter Judgment

         Defendants argue that pursuant to Federal Rules of Civil Procedure Rule 59(e) and 54(d),

the Court should amend the Final Judgment to award them costs. See Dkt. 104. To succeed on a

Rule 59(e) motion, a party must “clearly establish either a manifest error of law or fact or must

present newly discovered evidence.” Ross v. Marshall, 426 F.3d 745, 763 (5th Cir. 2005). District

courts also have “considerable discretion in deciding whether to grant or deny a motion to alter a

judgment.” Hale v. Townley, 45 F.3d 914, 921 (5th Cir. 1995). In exercising this discretion, a


1
 Under Monell, a plaintiff seeking to impose liability on a municipality under Section 1983 is required to identify a
municipal “policy” or “custom” that caused the plaintiff's injury. Monell v. Department of Social Services, 436 U.S.
658 (1978).

                                                          2
district court must “strike the proper balance between the need for finality and the need to render

just decisions on the basis of all the facts.” Id.

         Plaintiff counters that Defendants should not recover costs because they failed to confer

with Plaintiff, as required by the Local Rules of the Eastern District of Texas, and because the

motion was not timely filed. See Dkt. 107 at 2. Plaintiff’s first argument is unavailing. The Court

construes Defendants’ Motion to Alter Judgment as a motion to reconsider, which is expressly

exempt from the Local Rules’ meet and confer requirement. See E.D. TEX. LOCAL R. 7(h) and 7(i).

         Although Plaintiff is correct that Defendants’ Motion to Alter Judgment was not timely

filed as provided by Rule 59(e),2 the Fifth Circuit has held “that certain procedural flaws in Rule

59(e) motions are not fatal.” Benson v. St. Joseph Reg’l Health Ctr., 575 F.3d 542, 547 (5th Cir.

2009). A court may treat an untimely Rule 59(e) motion to alter or amend the judgment as a Rule

60(b) motion if the grounds asserted in support of the Rule 59(e) motion would also support Rule

60(b) relief. Id. (citing Halicki v. Louisiana Casino Cruises, Inc., 151 F.3d 465, 470 (5th Cir. 1998)

(internal citations omitted)). In this case, the Court finds that the grounds for relief asserted by

Defendants in their Rule 59(e) motion—a manifest error of law—would also support a Rule 60(b)

motion. See generally Dkt. 104.

         Under Rule 60(b), a district court can grant relief from a final judgment for: (1) mistake,

inadvertence, surprise, or excusable neglect; (2) newly discovered evidence; (3) fraud,

misrepresentation, or other misconduct of an adverse party; (4) a void judgment; or (5) a judgment

that has been reversed or otherwise vacated. FED. R. CIV. P. 60(b)(1)-(5). The court can also set

aside a judgment for “any other reason that justifies relief.” FED. R. CIV. P. 60(b)(6). Relief under

the Rule 60(b)(6) “catch-all” provision is available, however, “only if extraordinary circumstances


2
 Rule 59(e) provides that “[a] motion to alter or amend a judgment must be filed no later than 28 days after the entry
of the judgment.” The final judgment in this case was entered on August 21, 2018, and Defendants filed their motion
on September 19, 2018, twenty-nine (29) days after the entry of judgment.

                                                          3
are present.” Hess v. Cockrell, 281 F.3d 212, 216 (5th Cir.2002) (internal quotations and citations

omitted). The burden of establishing at least one of the Rule 60(b) requirements is on the movant,

and the determination whether that burden has been met rests within the discretion of the court.

See Lavespere v. Niagara Mach. & Tool Works, Inc., 910 F.2d 167, 173 (5th Cir. 1990) (abrogated

on other grounds by Little v. Liquid Air Corp., 37 F.3d 1069 (5th Cir. 1994)). The Court finds

Defendants have met their burden. The Court also finds that the request for relief was made within

a reasonable time. See FED. R. CIV. P. 60(c)(1).

        With respect to costs, Rule 54(d)(1) contains a strong presumption that the prevailing party

will be awarded costs. Pacheco v. Mineta, 448 F.3d 783, 793 (5th Cir. 2006). Indeed, a prevailing

party “is prima facie entitled to costs.” Id. The denial of costs to a prevailing party is in the nature

of a penalty, and the court “may neither deny nor reduce a prevailing party’s request for costs

without first articulating some good reason for doing so.” Id. “Only when there would be an

element of injustice in a cost award,” should costs be denied to a prevailing party. Id. (citing Delta

Air Lines, Inc. v. August, 450 U.S. 346 (1981)). Furthermore, the absolute or relative wealth of a

party is not a sufficient ground for denying or limiting costs to the prevailing party. Moore v. Citgo

Refining and Chemicals Co., L.P., 735 F.3d 309, 320 (5th Cir. 2013) (holding that “reducing or

eliminating a prevailing party's cost award based on its wealth—either relative or absolute—is

impermissible as a matter of law.”).

        Based on the foregoing, the Court finds that reconsideration of the Final Judgment is

warranted in this case and Defendants, as the prevailing party, are entitled to an award of costs as

a matter of law.




                                                   4
       B. Motion for Attorneys’ Fees

       The Motion for Attorneys’ Fees argues that as the prevailing party, Defendants should be

awarded attorneys’ fees pursuant to 42 U.S.C. § 1988. See Dkt. 101. The Civil Rights Attorney's

Fees Awards Act of 1976, 42 U.S.C. § 1988(b), states in relevant part:

       In any action or proceeding to enforce a provision of sections 1981, 1981a, 1982,
       1983, 1985, and 1986 of this title, . . . the court, in its discretion, may allow the
       prevailing party, other than the United States, a reasonable attorney's fee as part of
       the costs.

42 U.S.C. § 1988. While a prevailing plaintiff in an action brought under 42 U.S.C. § 1983, is

usually entitled to an award of fees under 42 U.S.C. § 1988, “prevailing defendants cannot recover

§ 1988 fees without demonstrating that the plaintiff's underlying claim was frivolous, unreasonable

or groundless.” Merced v. Kasson, 577 F.3d 578, 595 (5th Cir. 2009) (quoting Hidden Oaks Ltd.

v. City of Austin, 138 F.3d 1036, 1053 (5th Cir.1998) (internal quotation marks omitted)).

       A plaintiff may recover fees under § 1988 even if he does not prevail on every claim

because he acts as a “private attorney general” upholding “a [civil rights] policy that Congress

considered of the highest priority.” Fox v. Vice, 563 U.S. 826 (2011) (citing Christiansburg

Garment Co. v. EEOC, 434 U.S. 412 420–21 (1978)). In contrast, because Congress sought “to

protect defendants from burdensome litigation having no legal or factual basis,” it restricted the

award to a prevailing defendant to cases where the court finds the plaintiff’s suit was frivolous,

unreasonable, or without foundation. Id. A plaintiff’s claim is frivolous if “it lacks an arguable

legal foundation.” Offord v. Parker, 456 Fed. Appx. 472, 474 (5th Cir. 2012). A claim is also

frivolous if “lacks an adequate factual basis, as when the complaint asserts only conclusory

allegations or when the plaintiff fails to offer any evidence in support of a given claim.” Myers,

211 F.3d at 293.

       Factors for the court to consider in determining whether a defendant is entitled to such a

fee award in defending against a plaintiff's frivolous, unreasonable, or groundless claims are if:
                                                 5
(1) the plaintiff established a prima facie case, (2) the defendant offered to settle, and (3) the court

held a full trial on the plaintiff's claims. Myers v. City of West Monroe, 211 F.3d 289, 292 (5th Cir.

2000). No single factor is controlling, and the court should decide whether a claim is frivolous on

a case-by-case basis. Doe v. Silsbee Indep. Sch. Dist., 440 Fed. App’x. 421, 425 (5th Cir. 2011).

In making this determination, courts should be mindful of the admonition in Christiansburg to

avoid post hoc reasoning. Id. (citing Christiansburg, 434 U.S. at 421).

        The frivolousness and unreasonableness of a claim is determined at the time the complaint

was filed, by considering “whether the case was so lacking in merit that it was groundless.” United

States v. State of Miss., 921 F.2d 604, 609 (5th Cir. 1991) (internal citations omitted);

Christiansburg, 434 U.S. at 422 (“Even when the law or the facts appear questionable or

unfavorable at the outset, a party may have an entirely reasonable ground for bringing suit.”). “The

fact that the Court dismissed Plaintiffs’ suit is not in itself a sufficient justification for the fee

award.” Hughes v. Rowe, 449 U.S. 5 (1980) (“Allegations that, upon careful examination, prove

legally insufficient to require a trial are not, for that reason alone, ‘groundless’ or ‘without

foundation’ as required by Christiansburg.”).

        Regarding the first Myers factor, Plaintiff’s prima facie case, Defendants have not shown

that Plaintiff’s claims were without foundation. The fact that Plaintiff produced at least some

evidence supporting some of his factual allegations, even though that evidence may have been

weak or insufficient to prevail, militates against a finding that Plaintiff's claims were frivolous.

See, e.g., Silsbee, 440 Fed. App’x. at 425; Mylett v. Jeane, 910 F.2d 296, 300 (5th Cir. 1990);

Butler v. Rapides Found., 365 F. Supp. 2d 787, 793 (W.D. La. 2005) (where “a plaintiff presents

some credible evidence in support of the claim, then the case has merit, and an award under § 1988

. . . is inappropriate.”). Thus, Defendants are not entitled to a fee award under the first Myers factor.




                                                   6
           The second Myers factor, offers of settlement, is ambiguous at best. “[W]hether a defendant

    offers to settle is of questionable value in determining whether the plaintiff’s claims are frivolous.”

    Myers, 211 F.3d at 292. Given the lack of convincing argument regarding the extent to which the

    parties engaged in settlement negotiations and the “questionable value” of the second factor, this

    factor also weighs against a finding that Plaintiff's claims were frivolous.

           Regarding the final Myers factor, whether a full trial on the merits was held, it is undisputed

    that Plaintiff's claims against Defendants were dismissed without a trial. As noted earlier, however,

    this factor is not dispositive. See Hidden Oaks, 138 F.3d at 1053 (holding that dismissal prior to

    trial is not in itself sufficient to establish that the underlying claims were frivolous); Silsbee, 440

    Fed. App’x at 425 (same). The Court’s summary judgment ruling included no finding that

    Plaintiff's claims were frivolous. See Dkt. 99. Furthermore, the Court has already determined that

    Plaintiff’s action was not frivolous or groundless at the outset. Accordingly, Defendants are not

    entitled to a fee award under Section 1988.
.                                           III. CONCLUSION

           Based on the foregoing, the Court finds Defendants’ Motion for Attorneys’ Fees (Dkt. 101)

    is DENIED, and Defendants’ Motion to Alter Judgment (Dkt. 104) is GRANTED.

           IT IS SO ORDERED.

            SIGNED this 11th day of October, 2018.

                       .


                                                   ____________________________________
                                                   KIMBERLY C. PRIEST JOHNSON
                                                   UNITED STATES MAGISTRATE JUDGE




                                                      7
